Citation Nr: 9932656	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-49 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He served during World War II and his decorations 
include the Combat Infantryman Badge and the Purple Heart 
Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 20 percent 
disabling was denied for residuals of left shoulder injury.  

The record shows that the issue of entitlement to a 100 
percent evaluation for bilateral blindness under 38 C.F.R. 
§ 3.383 was also certified to the Board on appeal.  However, 
review of the December 1996 personal hearing transcript 
indicates that the appeal to that issue was expressly 
withdrawn by the veteran and his representative at that time.  

The Board notes that two additional issues were raised by the 
veteran's accredited representative in correspondence dated 
June 1999.  These issues include service connection for a 
right leg condition (new and material evidence) and an 
increased evaluation for service-connected residuals of a 
head injury.  As these issues have not yet been adjudicated 
by the RO, they are referred for appropriate action.  

FINDING OF FACT

The service-connected residuals of shell fragment wound to 
the left shoulder are currently manifested by subjective 
complaints of pain, with restriction in the function and 
movement of the left shoulder to approximately half that of 
the right shoulder and x-ray evidence of retained metallic 
shrapnel fragments adjacent to the humeral head.  




CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 30 
percent disabling have been met for residuals of shell 
fragment wound to the left shoulder.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for the service-connected 
residuals of a shell fragment wound to the left shoulder.  

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Service medical records show that the veteran sustained a 
penetrating shell fragment wound to the left deltoid region 
and left axilla in February 1945, while he was serving in 
combat near Sommocelenia, Italy.  This injury resulted in 
limitation of motion of the shoulder with retained fragment 
bodies and metallic debris in the soft tissues immediately 
adjacent to the anterior cortex of the head of the humerus.  

On post-service VA examination in October 1946, findings 
included moderate weakness in the left deltoid and moderate 
post-traumatic arthritis in the left shoulder.  In 1947, the 
left shoulder disability was evaluated as 20 percent 
disabling under Diagnostic Code 5303.  In April 1965, the 
veteran was determined to be individually unemployable as a 
result of service-connected disabilities.  

VA outpatient treatment records, dated in 1994, show that the 
veteran was assessed with degenerative joint disease and 
bursitis in the left shoulder.  On VA examination in February 
1995, he complained of left shoulder pain which prevented him 
from raising, lifting, or holding with the left arm.  On 
examination, there was a 12 cm transversely oriented, 
pigmented, disfiguring scar on the lateral aspect of the 
upper arm which was nontender.  Shoulder forward elevation 
was 90 degrees on the left, as compared with 180 degrees on 
the right.  On the left, shoulder abduction was 90 degrees 
and internal and external rotation was 54 degrees.  The 
examiner gave a diagnosis of status of shell fragment wound 
to the left upper arm, with a residual well-healed 
disfiguring scar, persisting subjective complaints, and 
functional residuals.  

A February 1995 x-ray report shows an impression of retained 
shrapnel fragments in the left shoulder region with mild 
degenerative joint disease involving the glenohumeral joint.  

In December 1996, the veteran was afforded a hearing before a 
member of the Board sitting at the Atlanta RO.  He testified 
that he doesn't sleep because his shoulder hurts, and he 
can't use it or hold a cup of coffee with it.  He indicated 
that he is right handed and he has to have somebody dress him 
in order to control the left arm.  He described a constant, 
sharp left shoulder pain.  He reported that the shrapnel 
entered his shoulder in the front and came out in the middle 
of his armpit, and that he had suffered a stroke in 1982 from 
which he completely recovered.  

On VA examination of the left shoulder in June 1999, it was 
noted that the veteran had obvious decreased strength in his 
left upper extremity as compared with his right.  Examination 
revealed no obvious entrance or exit wound due to shrapnel in 
the left shoulder.  There was a 10 cm linear scar over the 
left shoulder where he subsequently underwent surgery.  The 
left shoulder scar formation revealed no effect of function; 
however, there was an absence of sensitivity.  No tenderness 
or keloid formation was known or noted.  There was no muscle 
problem involving the tendon, bone, joint, or nerve, and no 
muscle herniation was appreciated. 

Evaluation of the intrinsic and extrinsic muscles of the 
shoulder was graded at Level IV.  Evaluation of range of 
motion to the shoulder revealed that left flexion was 90 
degrees as compared with 180 degrees on the right, left 
abduction was 100 degrees as compared with 180 degrees on the 
right, and left external and internal rotation was 90 degrees 
as compared with 90 degrees on the right.  There was pain on 
all movements.  The examiner noted that left shoulder x-rays 
had revealed metallic fragments, probably shrapnel, adjacent 
to the humeral head.  There were no fragments appearing 
within the joint space and there were no significant 
arthritic changes.  Diagnoses included shell fragment wound 
to the left shoulder with residual weakness.  The examiner 
commented that it was difficult to determine if left upper 
extremity weakness was secondary to the cerebrovascular 
accident in 1982 or to the shoulder injury.  

The service-connected residuals of shell fragment wound to 
the left shoulder are evaluated under Diagnostic Code 5303, 
which sets forth the criteria for evaluation of injuries to 
Muscle Group III.  During the pendency of this appeal, the 
applicable rating criteria for muscle injuries, 38 C.F.R. § 
4.73 et seq., was amended effective July 3, 1997.  Where a 
regulation is amended during the pendency of an appeal to the 
Board, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply the more 
favorable provision. See Dudnick v. Brown, 9 Vet.App. 397 
(1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  After review of the provisions in effect prior to 
July 3, 1997, and the new criteria effective thereafter, the 
Board finds that there is no substantive difference between 
the applicable provisions, that neither of the criteria is 
deemed to be more favorable to the appellant than the other, 
and the Board therefore will apply the new criteria.

The Board notes that 38 C.F.R. § 4.56 provides guidance for 
the evaluation for muscle disabilities. Specifically, 
paragraph (b) provides that a through-and- through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each of the muscles damaged.  Paragraph 
(c) provides that for VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Paragraph (d) (4) provides that a severe disability of 
muscles is characterized by a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring.  

With a severe muscle disability, objective findings might 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in the missile track, with palpation 
showing loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile indicates severe impairment 
of function.  See 38 C.F.R. § 4.56 (d)(4)(iii)(A)(1999).

As the veteran is right-handed, the left shoulder disability 
affects his minor side.  Diagnostic Code 5303 provides 
evaluations based on the degree of impairment to the 
intrinsic muscles of the shoulder girdle with the function of 
elevation and abduction of the arm to the level of the 
shoulder and acting with the muscles of Group II in the 
forward and backward swing of the arm.  An evaluation of 20 
percent is provided for either moderate or moderately severe 
muscle impairment on the minor side, and an evaluation of 30 
percent disabling is warranted for severe impairment on the 
minor side.  

Having reviewed the evidence, the Board has concluded that 
the objective evidence  supports the assignment of an 
increased evaluation of 30 percent disabling for the 
residuals of shell fragment wound to the left shoulder.  
According to Plate I, 38 C.F.R. § 4.71(a) (1999), normal 
shoulder range of motion would be from zero to 180 degrees 
forward elevation (flexion); zero to 180 degrees of shoulder 
abduction; and 90 degrees of either external or internal 
rotation.  On VA examination in 1999, left shoulder flexion 
was 90 degrees and abduction was 100 degrees, as compared 
with 180 degrees for both of those movements on the right 
side.  

Therefore, the evidence demonstrates that the function of 
movement in flexion and abduction on the veteran's left side 
is restricted to approximately half of that on the right 
side.  Furthermore, x-rays show the presence of multiple 
metallic shrapnel fragments adjacent to the humeral head, 
which suggest intermuscular trauma and the explosive effect 
of the missile.  According to 38 C.F.R. § 4.56, such evidence 
is indicative of a severe muscle disability associated with 
the residuals of a shell fragment wound to the left shoulder.  
Therefore, an increased evaluation of 30 percent disabling is 
warranted for the veteran's left shoulder disability under 
Diagnostic Code 5303, based on evidence of severe functional 
impairment to the muscles of Group III, and accordingly, the 
veteran's claim for an increased evaluation is granted.  In 
making this determination, the Board has utilized 38 C.F.R. 
§ 3.102 to resolve reasonable doubt in the veteran's favor.  

The Board finds no evidence of ankylosis or of impairment to 
the glenohumeral head such as flail shoulder, false flail 
joint, or fibrous union which would warrant the assignment of 
an increased evaluation under Diagnostic Codes 5200 or 5202.  
Furthermore, a separate evaluation is not warranted for 
absence of sensitivity on the left shoulder scar (associated 
with the shell fragment wound residuals) based on 38 C.F.R. 
§ 4.55 and the prohibition against combination of evaluations 
for muscle injury ratings with peripheral nerve paralysis 
ratings for the same body part.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An increased evaluation of 30 percent disabling is warranted 
for the residuals of a shell fragment wound to the left 
shoulder.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

